DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denis Gerber-Papin (EP-2826684 A1, from IDS, Examiner disclose English machined translation of description for rejection reference).
As per claim 1, Denis discloses Railway Brake System and Braking Method of a Railway Vehicle comprising:

a service brake piston (108, Fig: 6-9) which can be axially moved inside a housing (102, Fig: 6-9) by applying a pressure medium thereto [0130]; and
a piston tube (121, Fig: 6-9) coupled to the service brake piston (108) and provided with a non-self-locking thread (178, Fig: 6-7) engaged with a threaded nut (146, Fig: 6-9) which is rotatably mounted in the housing (102), wherein the locking device cooperates with a toothing (176, Fig: 6-7) of the threaded nut ([0140], 146),
wherein the locking device comprises one or more pawl(s) (120, Fig: 6-9), a control piston (123, Fig: 6-9), an emergency release tappet (Attached figure and fig: 8-9) and a locking element (124, Fig: 8-9) for the emergency release tappet (Attached figure and fig: 8-9, also see function of the locking mechanism [0127] – [0152], Fig: 6-9).

As per claim 9, Denis discloses wherein the one or more pawl(s) (120) are able to be actuated at the same time both by the control piston (123) and by the emergency release tappet (function of the locking mechanism [0127] – [0152], Fig: 6-9).

As per claim 12, Denis discloses wherein a pressure medium is able to be applied to the control piston (123) and in that the emergency release tappet is adjustable manually and/or by the use of a tool function of the locking mechanism [0127] – [0152], Fig: 6-9).

    PNG
    media_image1.png
    510
    602
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2-8, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

B: Huber; Howard E. (US – 2008/0251327 A1),
C: Asano; Yoshio (US – 6435321 B1), and
D: Adam Zsolt (DE – 102011119998 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/SAN M AUNG/Examiner, Art Unit 3657      
                                                                                                                                                                                                  /Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657